Lansing, Ch. J.
delivered the opinion of the court. The first objection in our opinion is decisive. After the expiration ■ of the term, the plaintiff became a tenant at sufferance to the defendant, and his attornment to a stranger was void by the. statute. The manner in which he was dispossessed was violent, and ought not to be countenanced; but he cannot have a remedy in this action. A mere tenant at sufferance cannot maintain tresspass against hjs landlord; (5 Bac. 162,) as against him he- has no legal right of possession, on which to found this action. The plaintiff’s title to recover is,. therefore, radically defective ; and on this ground we think the verdict ought to be set aside..
Radgi-iff, J. having formerly been concerned, as counsel in the cause, gave no opinion.
Rule granted.